Citation Nr: 0013689	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-51 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin disability due to 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In its September 1996 rating decision, the 
RO denied service connection for skin disability, heart 
disease and diabetes mellitus claimed to be due to exposure 
to Agent Orange.  The veteran filed a notice of disagreement, 
and in October 1996, the RO issued a statement of the case 
addressing each of the claims.  In December 1996, the veteran 
filed a VA Form 9 in which he addressed only the issue of 
entitlement to service connection for skin disability due to 
exposure to Agent Orange, and it is that issue which is 
before the Board.  In February 1998, the veteran testified 
before an RO hearing officer in Cincinnati, Ohio.  


FINDING OF FACT

The claim for service connection for skin disability due to 
exposure to Agent Orange is not plausible.  


CONCLUSION OF LAW

The claim for service connection for skin disability due to 
exposure to Agent Orange is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  
Service connection may also be established for disease first 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999), chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda and certain other disabilities not pertinent here shall 
be considered to have been incurred in service if manifest to 
a degree of 10 percent or more within one year after the 
veteran's last date of service in Vietnam if he served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  A veteran who during active 
service served in the Republic of Vietnam during the 
prescribed period and has a disease listed above shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

The veteran states that he was treated for a skin irritation 
within three years of his service in Vietnam and asserts that 
the skin condition has been recurring since then.  He states 
that he was exposed to Agent Orange in service and questions 
why his skin lesions occurred.  He has requested a VA 
examination be conducted to determine his eligibility for 
benefits.  

The veteran's DD Form 214 shows that he served in Vietnam 
from October 1970 to August 1971.  Service medical records 
show that in March 1971 the veteran was seen in a dispensary 
with complaints of a rash and irritation from sweat.  
Tenactin was prescribed.  At the separation examination in 
August 1971, the examiner evaluated the veteran's skin as 
normal.  

The veteran testified before a VA hearing officer in 
Cincinnati, Ohio, in February 1998.  He testified that 
shortly after he arrived in Vietnam he saw planes dropping a 
substance that he was told was to kill bugs.  He testified 
that he was treated for a skin rash in Vietnam and that after 
he returned from Vietnam he received treatment for about a 
year for spots on his neck and back from a Dr. Feldman, who 
was a dermatologist.  He testified that he had been unable to 
obtain those treatment records, and the Board notes that a VA 
request for that physician's treatment records was returned 
as undeliverable.  At the hearing, the veteran testified that 
he still had spots all over his neck and back, but that he 
had not received any treatment for his skin since he stopped 
receiving treatment from Dr. Feldman.  

The record contains no medical evidence of current skin 
disability, no medical evidence of an acneform disease or 
porphyria cutanea tarda within a year after August 1971 when 
the veteran last served in Vietnam and no medial evidence of 
a nexus between any claimed current skin disability and 
service, to include Agent Orange exposure in service.  The 
evidence of current skin disability and of a nexus between 
the claimed disability and in-service Agent Orange exposure 
is limited to the veteran's own statement.  However, as a lay 
person he is not competent to provide a diagnosis or to 
render a medical opinion concerning the etiology of any 
current skin disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's claim for 
service connection for skin disability due to exposure to 
Agent Orange must be denied as not well grounded.  Under the 
circumstances, VA has no duty to assist the veteran in the 
development of the claim, including providing a medical 
examination and opinion.  See Epps, supra; Caluza v. Brown, 7 
Vet. App. 498, 504 (1995).  


ORDER

Service connection for skin disability due to exposure to 
Agent Orange is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

